By the Court—
McCAY, J.,
delivering the opinion.
Under the facts of this case, as they appear in the record, it is very clear that the child whose custody is in dispute is, under the Acts of 1865, and the Act of 1866, the legitimate child of Hector Jones.
He was born in what was considered at the time among slaves, wedlock, and he has been distinctly acknowledged and claimed by his father, Hector, since emancipation: Acts of 1865 and 1866, pamp., 239-240; Act of 1866, pamp., 157. We agree therefore with Judge Clark, that under the proof, he is the legitimate child of Hector Jones.
There is nothing in the facts to indicáte any special reason why Hector should not have the custody of the child. Both the parents stand unimpeached as to their industry and morality, the boy is ten or eleven years old, the mother has another husband, and we do not feel disposed to interfere with Judge Clark’s disposition of him. We affirm his judgment.